17‐3441 
SPARTA Insurance Company v. Technology Insurance Company, Inc. 
 
                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                                

                            SUMMARY ORDER 
                                                
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 21st day of September, two thousand 
eighteen. 
 
PRESENT:   JON O. NEWMAN,   
                   DENNIS JACOBS, 
                   ROSEMARY S. POOLER, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
SPARTA INSURANCE COMPANY,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                 17‐3441 
 
TECHNOLOGY INSURANCE COMPANY, 
INC.,   
                   Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

                                              1
 
FOR APPELLANT:                                   John D. McKenna, L’Abbate, Balkan, 
                                                 Colavita & Contini, L.L.P., Garden 
                                                 City, NY. 
 
FOR APPELLEE:                                    Judy C. Selmeci, Wilson Elser 
                                                 Moskowitz Edelman & Dicker LLP, 
                                                 New York, NY.     
 
     Appeal from a judgment of the United States District Court for the 
Southern District of New York (Daniels, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

       While repaving a parking lot, a worker was injured falling into a drywell.   
Two insurers, Plaintiff SPARTA Insurance Company (“SPARTA”) and Defendant 
Technology Insurance Company, Inc. (“Technology”), now dispute their 
respective responsibility for liability and defense in the ensuing tort suit.    We 
assume the parties’ familiarity with the underlying facts, the procedural history, 
and the issues presented for review. 
        
       South Nassau Communities Hospital (the “property owner”) hired Stasi 
Brothers Asphalt Corp. (the “general contractor”) for the repaving job, and the 
general contractor hired Roadwork Ahead, Inc. (the “subcontractor”).    The 
agreement between the general contractor and the subcontractor provides that 
the subcontractor will indemnify the general contractor and property owner 
“from any and all claims and liability for . . . personal injury . . . arising out of . . . 
the execution of the work.”    Joint App’x at 59.    SPARTA issued an insurance 
policy to the subcontractor, and Technology issued an insurance policy to the 
general contractor that provided additional coverage to the property owner. 
        
       The injured worker‐‐an employee of the subcontractor‐‐ sued the property 
owner and general contractor for damages, alleging their negligence caused his 
injuries.    The property owner and the general contractor requested, pursuant to 

                                            2
the indemnification clause in the agreement between the general contractor and 
subcontractor, that SPARTA undertake their defense and indemnify them.   
SPARTA agreed to do so. 
        
       In later correspondence, however, SPARTA adopted the position that its 
undertaking was made subject to a reservation of rights limiting its coverage to 
the terms and conditions of the policy it issued to the subcontractor.    The 
undertaking did not spell what terms and conditions might bear on its obligation.   
SPARTA ultimately argued that it was not required to indemnify the property 
owner because the property owner allegedly caused the worker’s injury through 
its negligence, and that Technology should pay half the defense costs and 
indemnification of the general contractor because the policy issued by 
Technology constituted other insurance under SPARTA’s other insurance clause.   
The general contractor and property owner objected on the ground, inter alia, that 
SPARTA had undertaken the defense and indemnification without any 
reservation of rights. 
        
       In this diversity suit, SPARTA seeks declarations that Technology provides 
coverage for the defense and indemnification of the general contractor and 
property owner, and that Technology owes reimbursement to SPARTA for all 
past and accruing costs to defend the general contractor and property owner.   
Both parties moved for summary judgment, and the district court granted 
Technology’s motion in part, ruling that “Technology has no obligation to 
reimburse SPARTA for past and accruing costs to defend [the general contractor] 
and [the property owner] in” the underlying tort suit.    Joint App’x at 527.    On 
appeal, SPARTA argues that the district court erred in determining that SPARTA 
is estopped from seeking reimbursement of defense costs from Technology, and 
in entering summary judgment for Technology on that ground. 
        
       We review a grant of summary judgment de novo, “view[ing] the evidence 
in the light most favorable to the party opposing summary judgment, . . . 
draw[ing] all reasonable inferences in favor of that party, and . . . eschew[ing] 
credibility assessments.”    Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 
122 (2d Cir. 2004) (internal quotation marks omitted).    “Summary judgment is 
appropriate only if the moving party shows that there are no genuine issues of 

                                        3
material fact and that the moving party is entitled to judgment as a matter of 
law.”    Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). 
        
       Potentially complicated coverage issues are obviated by the district court’s 
sound ruling that SPARTA waived the rights it invokes in this litigation.    An 
insurer “who undertakes the defense of an insured, may be estopped from 
asserting a defense to coverage, no matter how valid, if the insurer unreasonably 
delays in disclaiming coverage and the insured suffers prejudice as a result of that 
delay.”    Bluestein & Sander v. Chicago Ins. Co., 276 F.3d 119, 122 (2d Cir. 2002).   
Prejudice “may be presumed ‘where an insurer, though in fact not obligated to 
provide coverage, without asserting policy defenses or reserving the privilege to 
do so, undertakes the defense of the case, in reliance on which the insured suffers 
the detriment of losing the right to control its own defense.’”    Id. (quoting Albert 
J. Schiff Assocs. Inc. v. Flack, 51 N.Y.2d 692, 699 (1980)).    “In such cases, ‘though 
coverage as such does not exist, the insurer will not be heard to say so.’”    Id.   
These principles apply to coverage allocation disputes between insurers as well as 
to coverage disputes between insurers and insureds.    Liberty Ins. Underwriters, 
Inc. v. Arch Ins. Co., 61 A.D.3d 482, 482 (1st Dep’t 2009). 
        
       SPARTA undertook the defense and indemnification of the general 
contractor and property owner without asserting policy defenses or reserving the 
privilege to do so.    Specifically, SPARTA’s May 29, 2013 email to the attorney for 
the general contractor and to Technology’s representative agrees to “pick up the 
defense and indemnification . . . pursuant to the contract and policy.”    Joint 
App’x at 71.    SPARTA’s July 9, 2013 letter to the property owner advised that it 
would “defend and indemnify” the general contractor and property owner as 
additional insureds under the commercial general liability policy that SPARTA 
issued to the subcontractor.    Joint App’x at 73.    These communications did not 
suggest that SPARTA planned to assert policy defenses to its coverage of the 
defense and indemnification, or that it was reserving the right to do so later. 
        
       Notably, a May 29, 2013 email to SPARTA’s representative, from defense 
counsel in the underlying tort suit, referred to SPARTA’s agreement to undertake 
the defense and indemnification “without reservation,” and gave notice that 
counsel planned to “close our file for Technology and open one for Sparta.”    Joint 

                                          4
App’x at 514.    SPARTA did not object to its counsel’s understanding of 
SPARTA’s undertaking or take any other action to suggest that it had reserved (or 
would reserve) the right to assert defenses to coverage.     
         
        SPARTA’s assertion of defenses to coverage for the defense and 
indemnification came after an unreasonable delay.    “The reasonableness of any 
delay is ‘judged from the time that the insurer is aware of sufficient facts to issue a 
disclaimer.’”    Bluestein, 276 F.3d at 122 (quoting Mount Vernon Fire Ins. Co. v. 
Unjar, 177 A.D.2d 480, 481 (2d Dep’t 1991)).    As the district court observed, 
SPARTA’s arguments regarding its coverage obligations are based on the terms of 
SPARTA’s own policy issued to the subcontractor and the contract between the 
general contractor and subcontractor, facts known to SPARTA at the time it 
agreed to undertake the defense and indemnification.    Yet SPARTA failed to 
assert that it had reserved its rights‐‐let alone reach its ultimate conclusion 
regarding the extent of its coverage‐‐until April 28, 2014, more than nine months 
later.    As this Court ruled in Bluestein, a nine‐month delay is “plainly 
unreasonable” under New York law.    276 F.3d at 122. 
         
        Finally, allowing SPARTA to assert defenses to complete coverage would 
prejudice the general contractor and Technology.    In reliance on SPARTA’s 
undertaking of the defense and indemnification, the general contractor chose to 
forgo filing a third‐party complaint against the subcontractor for indemnification 
in the underlying tort suit.    Because that suit has been readied for trial during 
SPARTA’s control of the defense, the general contractor and Technology have lost 
the opportunity to pursue third‐party claims against the subcontractor.    The 
general contractor and Technology would therefore face actual prejudice from 
SPARTA’s assertion of defenses to coverage after an unreasonable delay.    See 
Bluestein, 276 F.3d at 122‐23. 
         
        SPARTA is therefore estopped from seeking reimbursement of past and 
accruing defense costs in the underlying tort suit.    See id. 
         
         
         
         

                                          5
      We have considered SPARTA’s remaining arguments and conclude they 
are without merit.    The judgment of the district court is therefore AFFIRMED. 
       
                                      FOR THE COURT: 
                                      CATHERINE O’HAGAN WOLFE, CLERK 
                                       




                                       6